Exhibit 10.1

 

Execution Version

 

AMENDMENT No. 3, dated as of May 22, 2018 (this “Amendment”) to the Amended and
Restated Credit Agreement dated as of July 17, 2015, among SUMMIT MATERIALS,
LLC, a Delaware limited liability company (the “Borrower”), the Guarantors party
thereto, the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement (the “Lenders”), BANK OF AMERICA,
N.A., as Administrative Agent (the “Administrative Agent”), Collateral Agent,
L/C Issuer and Swing Line Lender and the other parties thereto (as amended on
January 19, 2017 and November 21, 2017 and as further amended, restated,
modified and supplemented from time to time, the “Credit Agreement”);
capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

 

 

WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein;

 

WHEREAS, Section 10.01 of the Credit Agreement provides that the parties hereto
may amend the Credit Agreement for the purposes set forth herein;

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1.              Amendments.

 

Part I

 

Effective upon receipt by the Administrative Agent of executed counterparts to
this Amendment from the Borrower and Lenders constituting the Required Lenders,
the Credit Agreement is hereby amended as follows:

 

(a)           The following new definition is hereby added to Section 1.01 of
the Credit Agreement:

 

““Amendment No. 3” means Amendment No. 3 to this Agreement dated as of May 22,
2018.”

 

(b)           Section 3.07(b) of the Credit Agreement is hereby amended by
inserting “(x)” immediately before “in connection with Amendment No. 1” in the
final sentence thereof and inserting the following to the end of such sentence
immediately before “.”:

 

“and (y) in connection with Amendment No. 3, the Borrower shall not be required
to provide ten (10) Business Days’ prior written notice to the Administrative
Agent and any Non-Consenting Lender and any Non-Consenting Lender with New Term
Loans shall not be required to sign an Assignment and Assumption with respect to
any required assignment of its New Term Loans pursuant to this Section 3.07 and
the assignment of any Non-Consenting Lender’s New Term Loans to an assignee
pursuant to this Section 3.07 shall become effective immediately upon receipt by
(i) such Non-Consenting Lender of a notice that all Non-

 

--------------------------------------------------------------------------------


 

Consenting Lender’s New Term Loans are being required to be assigned to such
assignee, which notice shall be signed by the Borrower, the Administrative Agent
and the assignee and (ii) the Administrative Agent (for the account of such
Non-Consenting Lender) of immediately available funds in an amount from (x) such
assignee equal to the principal amount of such Non-Consenting Lender’s New Term
Loan and (y) the Borrower equal to the amount of accrued and unpaid interest on
such Non-Consenting Lender’s New Term Loan to but excluding the date of such
payment”

 

Part II

 

The Credit Agreement is hereby amended effective as of the Amendment No. 3
Effective Date (as defined below) and after giving effect to Part I of this
Amendment as follows:

 

(a)           The following new definitions are hereby added to Section 1.01 of
the Credit Agreement in alphabetical order:

 

““Amendment No. 3 Effective Date” has the meaning set forth in Amendment No. 3.”

 

““Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.”

 

““Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.”

 

(b)           Clause (a) of the definition of “Applicable Rate” appearing in
Section 1.01 of the Credit Agreement is hereby amended by amending and restating
it in its entirety as follows:

 

“(a) with respect to New Term Loans: (x) a percentage per annum equal to:
(A) for Eurocurrency Rate Loans, 2.00% and (B) for Base Rate Loans, 1.00%.”

 

(c)           Clause (a)(iv) of Section 2.05 is hereby amended by amending and
restating in its entirety as follows:

 

“(iv)     In the event that following, but not including, the Amendment No. 3
Effective Date and on or prior to the six-month anniversary of the Amendment
No. 3 Effective Date, the Borrower (x) prepays, refinances, substitutes or
replaces any New Term Loans pursuant to a Repricing Transaction (including, for
avoidance of doubt, any prepayment made pursuant to Section 2.05(b)(iv) that
constitutes a Repricing Transaction), or (y) effects any amendment, amendment
and restatement or other modification of this Agreement resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative

 

2

--------------------------------------------------------------------------------


 

Agent, for the ratable account of each of the applicable Term Lenders, (1) in
the case of clause (x), a prepayment premium of 1.00% of the aggregate principal
amount of the New Term Loans so prepaid, refinanced, substituted or replaced and
(2) in the case of clause (y), a fee equal to 1.00% of the aggregate principal
amount of the applicable New Term Loans amended or otherwise modified pursuant
to such amendment. If, following, but not including, the Amendment No. 3
Effective Date and on or prior to the six-month anniversary of the Amendment
No. 3 Effective Date, any Term Lender that is a Non-Consenting Lender and is
replaced pursuant to Section 3.07(a) in connection with any amendment, amendment
and restatement or other modification of this Agreement resulting in a Repricing
Transaction, such Term Lender (and not any Person who replaces such Term Lender
pursuant to Section 3.07(a)) shall receive its pro rata portion (as determined
immediately prior to it being so replaced) of the prepayment premium or fee
described in the preceding sentence. Such amounts shall be due and payable on
the date of effectiveness of such Repricing Transaction.”

 

(d)           Section 10.18 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“Section 10.18.  KYC Information. Promptly following any written request
therefor, the Borrower shall deliver to the Administrative Agent such
information and documentation in respect of any Loan Party reasonably requested
by the Administrative Agent or any Lender for purposes of compliance by the
Administrative Agent or such Lender with applicable “know your customer”
requirements under the USA PATRIOT Act, the Beneficial Ownership Regulation or
other applicable anti-money laundering laws.”

 

Section 2.              Representations and Warranties, No Default.  The
Borrower hereby represents and warrants that as of the Amendment No. 3 Effective
Date (i) no Default or Event of Default exists and is continuing, (ii) to the
best of its knowledge, the information included in the Beneficial Ownership
Certification is true and correct in all material respects on and as of the date
hereof and (iii) all representations and warranties of the Loan Parties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the date hereof, as though made on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects as of such earlier date (provided that
representations and warranties that are qualified by materiality are true and
correct (after giving effect to any qualification thereof) in all respects on
and as of the date hereof or as of the specifically referenced earlier date, as
the case may be).

 

Section 3.              Effectiveness.  The amendments set forth in Part I of
Section 1 of this Amendment shall become effective as provided therein.   The
amendments set forth in Part II of Section 1 of this Amendment shall become
effective on the date (such date, the “Amendment No. 3 Effective Date”) on which
each of the following conditions has been satisfied:

 

3

--------------------------------------------------------------------------------


 

(a)           The Administrative Agent shall have received executed signature
pages hereto from (i) the Required Lenders under and as defined in the Credit
Agreement, (ii) each Lender with a New Term Loan and (iii) each of the Loan
Parties;

 

(b)           Bank of America, N.A shall have received (i) all fees required to
be paid on the effective date of this Amendment as separately agreed between the
Borrower and Bank of America, N.A. (or its affiliate) and (ii) payment of all
expenses required to be paid or reimbursed under Section 10.04(a) of the Credit
Agreement for which invoices have been presented a reasonable period of time
prior to the Amendment No. 3 Effective Date;

 

(c)           The Administrative Agent shall have received reasonably
satisfactory evidence of authorization of this Amendment by the Loan Parties and
a certificate of a Responsible Officer of the Borrower to the effect set forth
in Section 2 above.

 

(d)           The Administrative Agent shall have received from the Borrower all
accrued and unpaid interest on the New Term Loans to but excluding the Amendment
No. 3 Effective Date.

 

(e)           KYC Information.

 

(i) Upon the reasonable written request of any Lender made at least ten days
prior to the Amendment No. 3 Effective Date, the Borrower shall have delivered
to such Lender the documentation and other information so requested in respect
of any Loan Party in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the USA PATRIOT Act, in
each case at least three days prior to the Amendment No. 3 Effective.

 

(ii) At least three days prior to the Amendment No. 3 Effective Date, if the
Borrower  qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, the Borrower shall deliver a Beneficial Ownership Certification in
relation to the Borrower.

 

The amendments contemplated hereby shall apply only from and after the date of
effectiveness of this Amendment.

 

Section 4.              Applicable Law.

 

(a)           THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AMENDMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS
RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING,

 

4

--------------------------------------------------------------------------------


 

MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN IN NEW
YORK CITY, AND BY EXECUTION AND DELIVERY OF THIS AMENDMENT, EACH PARTY HERETO
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AMENDMENT OR ANY OTHER DOCUMENT RELATED HERETO.  EACH PARTY HERETO WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

 

Section 5.              Headings.  The headings of this Amendment are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.

 

Section 6.              Effect of Amendment.  Except as expressly set forth
herein, (i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent or the Collateral Agent, in each case under
the Credit Agreement or any other Loan Document, and (ii) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of either such agreement or any other Loan Document.  Each and every term,
condition, obligation, covenant and agreement contained in the Credit Agreement
or any other Loan Document is hereby ratified and re-affirmed in all respects
and shall continue in full force and effect.  Each Loan Party reaffirms its
obligations under the Loan Documents to which it is party and the validity of
the Liens granted by it pursuant to the Security Documents.  This Amendment
shall constitute a Loan Document for purposes of the Credit Agreement and from
and after the date of effectiveness, all references to the Credit Agreement in
any Loan Document and all references in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as amended by this Amendment.  Each of the Loan Parties hereby
consents to this Amendment and confirms that all obligations of such Loan Party
under the Loan Documents to which such Loan Party is a party shall continue to
apply to the Credit Agreement as amended hereby.

 

Section 7.              WAIVER OF RIGHT TO TRIAL BY JURY.

 

THE PARTIES HERETO EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AMENDMENT IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON,
PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT

 

5

--------------------------------------------------------------------------------


 

CLAIMS, TORT CLAIMS, OR OTHERWISE.  THE PARTIES HERETO EACH AGREE THAT ANY SUCH
CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. 
WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE
RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AMENDMENT OR ANY PROVISION
HEREOF.

 

Section 8.              Lead Arrangers and Lead Bookrunners.  Bank of America,
N.A., Barclays Bank PLC, Citigroup Global Markets Inc., Deutsche Bank Securities
Inc., Goldman Sachs Bank USA and Royal Bank of Canada are the lead arrangers and
bookrunners for this Amendment and shall be entitled to all rights, privileges
and immunities applicable to the “Lead Arrangers” under the Loan Documents in
connection herewith.

 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

SUMMIT MATERIALS, LLC

 

 

 

 

 

By:

/s/ Anne Lee Benedict

 

 

Name:

Anne Lee Benedict

 

 

Title:

Secretary

 

[Signature Page to Summit Amendment]

 

--------------------------------------------------------------------------------


 

 

KILGORE PARTNERS, L.P.

 

 

 

By:

SUMMIT MATERIALS, LLC, its general partner

 

 

 

 

 

By:

/s/ Anne Lee Benedict

 

 

Name:

Anne Lee Benedict

 

 

Title:

Secretary

 

[Signature Page to Summit Amendment]

 

--------------------------------------------------------------------------------


 

 

SUMMIT MATERIALS INTERMEDIATE HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Anne Lee Benedict

 

 

Name:

Anne Lee Benedict

 

 

Title:

Secretary

 

[Signature Page to Summit Amendment]

 

--------------------------------------------------------------------------------


 

 

ALAN RITCHEY MATERIALS COMPANY, L.C.

 

ALLEYTON RESOURCE COMPANY, LLC

 

ALLEYTON SERVICES COMPANY, LLC

 

AMERICAN MATERIALS COMPANY, LLC

 

AUSTIN MATERIALS, LLC

 

B & B RESOURCES, INC.

 

BOURBON LIMESTONE COMPANY

 

BOXLEY MATERIALS COMPANY

 

BROAD RIVER CRUSHED STONE, LLC

 

COLORADO COUNTY SAND & GRAVEL CO., L.L.C.

 

COLUMBIA AGGREGATES, LLC

 

COLUMBIA SILICA SAND, LLC

 

CON-AGG OF MO, L.L.C.

 

CONCRETE SUPPLY OF TOPEKA, INC.

 

CONTINENTAL CEMENT COMPANY, L.L.C.

 

CORNEJO & SONS, L.L.C.

 

ELAM CONSTRUCTION, INC.

 

GEORGIA STONE PRODUCTS, LLC

 

GLASSCOCK COMPANY, INC.

 

GLASSCOCK LOGISTICS COMPANY, LLC

 

GREEN AMERICA RECYCLING, LLC

 

H.C. RUSTIN CORPORATION

 

HAMM, INC.

 

HINKLE CONTRACTING COMPANY, LLC

 

INDUSTRIAL ASPHALT, LLC

 

KILGORE COMPANIES, LLC

 

LAREDO PAVING, INC.

 

LEGRAND JOHNSON CONSTRUCTION CO.

 

LEWIS & LEWIS, INC.

 

MCLANAHAN CRUSHED STONE, LLC

 

MID-MISSOURI LIMESTONE, LLC

 

METRO READY MIX, L.L.C.

 

N.R. HAMM CONTRACTOR, LLC

 

N.R. HAMM QUARRY, LLC

 

NORTHWEST AGGREGATES, INC.

 

NORTHWEST READY MIX, INC.

 

OHIO VALLEY ASPHALT, LLC

 

PEAK MATERIALS, LLC

 

PELICAN ASPHALT COMPANY, LLC

 

PENNY’S CONCRETE AND READY MIX, L.L.C.

 

PRICE CONSTRUCTION, LTD.

 

R.D. JOHNSON EXCAVATING COMPANY, LLC

 

RAZORBACK CONCRETE COMPANY

 

READY MIX CONCRETE OF SOMERSET, LLC

 

RK HALL, LLC

 

SCS MATERIALS, LLC

 

[Signature Page to Summit Amendment]

 

--------------------------------------------------------------------------------


 

 

SIERRA READY MIX LIMITED LIABILITY COMPANY

 

STOCKMAN PROPERTIES, L.L.C.

 

STOCKMAN QUARRY L.L.C.

 

SUMMIT FINANCE GROUP, LLC

 

SUMMIT MATERIALS CORPORATIONS I, INC.

 

TROY VINES, INCORPORATED

 

 

 

 

 

By:

/s/ Anne Lee Benedict

 

 

Name:

Anne Lee Benedict

 

 

Title:

Secretary

 

[Signature Page to Summit Amendment]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

/s/ Mollie S. Canup

 

 

Name: Mollie S. Canup

 

 

Title: Vice President

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as L/C Issuer, Swingline Lender and a Lender

 

 

 

 

 

By:

/s/ SujayMaiya

 

 

Name: Sujay Maiya

 

 

Title: Vice President

 

[Signature Page to Summit Amendment]

 

--------------------------------------------------------------------------------